Title: To John Adams from Timothy Pickering, 20 February 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Philadelphia Feby. 20. 1799.

Having been more than the other gentlemen in the way of receiving information of the real Situation of Genl. Touissaint, and this appearing to be a distressed one, from the want of pay, cloathing and provisions for his troops, who thence began to be uneasy; and as this uneasiness unassuaged by any relief might endanger his authority and the peace of the Island of St. Domingo; I felt solicitous by some means compatible with the law, to throw in a partial supply, which would enable the General to comfort and relieve the most distressed, and be a visible evidence and earnest of further & full supplies when his total suppression of privateering should enable the President of the U. States to open the trade to the Island. Without this immediate supply, and proof to the sense, of the uninformed blacks—I considered a main object of the law,—the securing of a full commerce with St. Domingo—to be put in jeopardy. In this point of view, and as calculated to dispose Touissaint immediately to put down privateering, I considered it as a political measure, necessary to ensure an important commercial intercourse—“a mine of gold,” as Genl. Smith called it. To delay relief in this moderate degree might render the blacks impatient & unbelieving; especially as Touissaint must for some time past have been feeding them with promises. Greater distress may compel them to continue, or so far as it has been laid aside, to renew privateering in the hope of procuring some necessary supplies. To enable Touissaint & the Blacks to give satisfactory evidence of their future good behaviour, the former must possess the means—these are pay, cloathing and food, without which the ablest commander cannot restrain his people from aggression.
If a great national object is to be attained and a verbal message or a naked letter would probably fail of procuring it; and essential supplies to be sold, as in the present case, or presents to be given, as in Barbary, would authorize a well founded expectation of success—the supplies or presents, and for that end permission to transport them, would I conceive be as truly employing a vessel “solely for the purpose of political & national intercourse,” as if the vessel bore nothing but the person charged with the verbal message or letter.
If the principle of sending any supplies be admitted, the mode of sending them to obviate what may be called the mercantile objections of the Attorney General may be further considered. Mr. Fitzsimons whom I consulted was so far from objecting to the “governmental participation in matters of commerce” that he preferred an arrangement in this case which would give the whole profit to the United States.
These remarks are respectfully submitted by, Sir, your most obt. servant

Timothy Pickering